HICKS, J.,
dissenting. The majority employs a dictionary definition to arrive at the “plain meaning” of the term “materials” to support its conclusion that motor vehicles are not materials subject to the setback requirements for outdoor storage provided in article II, section 10-208(35) of the city’s zoning ordinance. The dictionary entry cited, however, contains a number of definitions, one of which I believe supports the city’s argument that the term materials means “tools” or “apparatus” for performing a task and that “[t]he ‘materials’ necessary for the task of a successful car sales operation [are] cars.” Thus, unlike the majority, I find *393the term “materials” as used in Portsmouth’s zoning ordinance to be ambiguous at best.
I believe that in such a case we should show some deference to the zoning board’s interpretation of the ordinance. “The administrative construction of [an] ordinance by the zoning authorities ... [while] neither conclusive nor binding, ... is entitled to consideration.” Trottier v. City of Lebanon, 117 N.H. 148, 150 (1977).
As the plaintiff suggests, “one must assume that the code official for the City of Portsmouth made a determination that ‘for sale’ motor vehicles were ‘materials’” for purposes of the definition of “outdoor storage.” I believe this “construction effectuates the evident purpose of the zoning ordinance and cannot be said to be erroneous.” Id. at 151.
In the absence of contrary evidence in the record, I presume that the purposes article II, section 10-208(35) are intended to serve are the promotion of aesthetics and safety, and, if nothing else, to prevent unsightly collections of material in offensive proximity to single family homes. Cf. Taylor v. Town of Plaistow, 152 N.H. 142, 145 (2005) (noting trial court finding that the “Town primarily focused on aesthetics, safety and planning concerns when drafting and enacting [a] 1,000-foot buffer between vehicular dealerships”). The zoning board’s decision is an appropriate application of the ordinance. Accordingly, I respectfully dissent and would uphold the trial court’s affirmance of the zoning board’s decision.
Duggan, J., joins in the dissent.